Citation Nr: 0841487	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for residuals of a 
right elbow injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
October 1965 to September 1967, from March 1975 to March 
1978, and from January to September 2003.  He also served in 
the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO.


FINDING OF FACT

On November 17, 2008, while the appellant's appeal was 
pending, the Board received a copy of a death certificate 
from the RO showing that the appellant had died in October 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no present 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  
But see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on November 17, 2008, while the appellant's 
appeal was pending, the Board received a copy of a death 
certificate from the RO showing that he had died in October 
2008.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2008).  The Board's dismissal of this appeal does 
not affect the right of an eligible person to file a request 
to be substituted as the appellant for purposes of processing 
the claim to completion.  See Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) (amending the law to allow substitution in cases 
involving claimants who die on or after October 10, 2008) (to 
be codified at 38 U.S.C.A. § 5121A).  Such request must be 
filed not later than one year after the date of the 
appellant's death.  Id.  As provided in the law, a person 
eligible for substitution will include "a living person who 
would be eligible to receive accrued benefits due to the 
claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the appellant's claim 
originated (listed on the first page of this decision).  




ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


